IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-17-00387-CV

 IN RE INDEMNITY INSURANCE COMPANY OF NORTH AMERICA
          AND PRAETORIAN INSURANCE COMPANY


                                 Original Proceeding



                           MEMORANDUM OPINION

       Relators and Real Party in Interest have filed a joint motion to dismiss this original

proceeding with prejudice, stating that “all matters of fact and things in controversy have

been fully and finally compromised and settled by and between” the parties to the

underlying suit. The motion is granted, and this original proceeding is dismissed. See

TEX. R. APP. P. 42.1(a)(2)(A). Costs are assessed against the party incurring same.




                                                  REX D. DAVIS
                                                  Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; petition dismissed
Opinion delivered and filed August 8, 2018
[OT06]




In re Indem. Ins. Co. of N. Am.              Page 2